Per Curiam.
Appellant seeks review of an order denying a motion to correct illegal sentence rendered by filing with the clerk of the lower tribunal on March 5, 2019. Fla. R. App. P. 9.020(h). The notice of appeal, filed on April 5, 2019, failed to invoke the Court's jurisdiction in a timely manner. Fla. R. App. P. 9.140(b)(3). Accordingly, the appeal is dismissed. Any request for belated appeal must be filed pursuant to Florida Rule of Appellate Procedure 9.141(c).
Rowe, Jay, and M.K. Thomas, JJ., concur.